Citation Nr: 0713541	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
disorder.

2.  Entitlement to service connection for depression as 
secondary to an autoimmune disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In light of the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The veteran's service medical records reflect that in June 
1968, he was seen for complaints of headaches, night chills, 
night fever, nausea, malaise, dark urine, repeated bowel 
movements, and excessive flatus.  His eyes appeared, but not 
yellow.  On hospital admission both icterus and splenomegaly 
were noted and malaria was suspected; however, malaria 
testing was negative.  He had some scarring in the left 
tympanic membrane and right upper quadrant tenderness, 
hepatomegaly to percussion, and four centimeters splenomegaly 
all of which subsided during hospitalization.  The veteran's 
fever, icterus, dark urine, and upper gastrointestinal 
symptoms cleared.  However, his bowel problems, tiredness, 
and weakness persisted.  It was concluded that it seemed most 
likely that the veteran had a mild and subsiding Hepatitis.  
Separation examination in July 1968 was negative for any 
residual Hepatitis condition, but noted that the veteran had 
rheumatic fever as a child, no residuals.  The Board notes 
that a January 2002 VA examination report reflects that there 
was no evidence that the veteran had any hepatitis disease, 
either in the past or the present.  

The veteran testified that he continued to have these same 
symptoms for which he was treated in 1970 at St. James 
Hospital in Illinois; however, those records are not 
associated with the claims file.  He stated that in April 
1979 he was seen for similar complaints at St. Francis 
Hospital, where he was assessed with acute febrile illness 
with joint and pericardial involvement, acute systemic 
disease such as rheumatoid arthritis, connective tissue 
disease- exact etiology not further defined that could turn 
out to be lupus or mixed connective tissue disease.  In 
November 1979, St. Francis Hospital records reflect that a 
liver biopsy culture was positive for pseudomonas, probably 
contaminant.  At that time, it was determined that the 
veteran most likely had connective tissue disease, most 
probable juvenile rheumatoid arthritis. 

In July 2000, the veteran was diagnosed with multiple 
sclerosis.  A June 2002 progress report from J.C. Kattah, 
M.D., noted that the veteran provided a lifelong history of 
disimmune disorders, noting that at age three he may have had 
Still's disease and that in the past thirteen years he had 
developed evidence of multifocal CNS disease involving the 
white matter.  In an August 2002 progress report, Dr. Kattah 
stated that it was possible that MRI abnormalities were 
related to the veteran's life-long history of disimmunity, 
with possible juvenile rheumatoid arthritis and a collagen-
vascular disease that never fully crystallized.  

In light of the evidence and testimony indicated above, the 
Board finds that a VA examination which addresses the 
existence and etiology of any diagnosed autoimmune disorder 
is necessary prior to further adjudication of the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions).
 
Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
The RO should therefore contact the veteran and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the claims file, that have 
treated him since service for an autoimmune disorder.  This 
should specifically include any records of treatment from St. 
James Hospital in Pontiac, Illinois, in 1970.  The RO should 
also request that he identify any records at VA Medical 
Centers that have not been associated with the veteran's 
claims file.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further notes that the veteran has been awarded 
Social Security Administration (SSA) disability benefits in 
July 2002.  The medical records used in reaching this 
determination have not been associated with the claims file.  
The Court has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims and must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, the Board points out that the above-referenced 
actions have specifically been requested in connection with 
the claim for service connection for an autoimmune disorder.  
However, because the development requested and the decision 
rendered on this claim may well impact (or render moot) the 
claim for service connection for depression as secondary to 
an immune disorder, the Board finds that the autoimmune 
disorder claim is inextricably intertwined with the veteran's 
secondary service connection claim.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Hence, the RO should consider these issues together.  It 
follows that any Board action on the claim for secondary 
service connection for depression, at this juncture, would be 
premature.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. Contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, that 
have treated him since service for an 
autoimmune disorder. This should 
specifically include records from St. 
James Hospital in Pontiac, Illinois, for 
treatment in 1970 and any records of 
treatment at VA Medical Centers not 
already associated with the veteran's 
claims file. The aid of the veteran in 
securing relevant records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits. as well as the 
medical records relied upon in that 
decision.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise, to 
determine the nature, extent, and 
etiology of any diagnosed autoimmune 
disorder that is found to be present. The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies must be conducted.

Based on the examination results and 
review of the veteran's claims file, the 
examiner should render an opinion as to 
whether it is as likely as not (i.e., 
probability greater than 50 percent) that 
any diagnosed autoimmune disorder was 
either initially manifested during the 
veteran's military service or is 
otherwise related to his military 
service. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



